DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14
Lines 2-3 recite the limitation “the muffler has a second pipe having a microperforated portion extending in the axial direction and having a sound damping effect”. However, claim 13 previously disclosed “at least one pipe having a microperforated portion extending in the axial direction and having a sound damping effect”. Therefore, it is not clear if the microperforated portion of claim 14 is the microperforated portion of claim 13 or if it is a new/additional microperforated portion.

Regarding Claim 15
Lines 2-3 recite the limitation “the microperforated portion of the second pipe”. However, as claim 13 previously disclosed “at least one pipe having a microperforated portion extending in the axial direction and having a sound damping effect” and claim 14 disclosed “the muffler has a second pipe having a microperforated portion extending in the axial direction and having a sound damping effect”, it is unclear what microperforated portion is being referred to in claim 15. 

Regarding Claim 16
Lines 2-3 recite the limitation “the muffler has a second pipe having a microperforated portion extending in the axial direction and having a sound damping effect”. However, claim 1 previously disclosed “at least one pipe having a microperforated portion extending in the axial direction and having a sound damping effect”. Therefore, it is not clear if the microperforated portion of claim 16 is the microperforated portion of claim 1 or if it is a new/additional microperforated portion.

Regarding Claim 17
Lines 2-3 recite the limitation “the microperforated portion of the second pipe”. However, as claim 1 previously disclosed “at least one pipe having a microperforated portion extending in the axial direction and having a sound damping effect” and claim 16 disclosed “the muffler has a second pipe having a microperforated portion extending in the axial direction and having a sound damping effect”, it is unclear what microperforated portion is being referred to in claim 17. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-2, 4-6, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fesina, RU 2192548 C2, in view of Kiyota et al., US 4,520,624, and further in view of Chen, US 2006/0124186.

Regarding Claim 1
Fesina discloses an exhaust line for a vehicle (Fesina, Page 6, Last Paragraph), comprising: a muffler extending in an axial direction and having a circumferential wall (1) (Fesina, Page 5, Last Paragraph, Figure 1), wherein the muffler includes: a chamber (interior of (1)) having a lateral inlet (17) in the circumferential wall (1), at least one pipe (12, 13) having a perforated portion (including perforated sections (16)) extending in the axial direction and having a sound damping effect (Fesina, Page 3, Third Paragraph, Figure 1), wherein the microperforated portion (including perforated sections (16)) is arranged in the chamber (interior of (1)) and the at least one pipe (12, 13) extends out of the chamber (interior of (1)), and wherein the muffler is configured such that exhaust gas flows via the lateral inlet (17) radially through the microperforated portion (including perforated sections (16)) into the at least one pipe (12, 13) and via the at least one pipe (12, 13) out of the muffler (Fesina, Figure 1). 
However, Fesina does not disclose that a particulate filter is arranged upstream of the muffler. Kiyota teaches an exhaust gas treatments system of a vehicle in which a particulate filter (12) is arranged upstream of a muffler (13) in order to purify the exhaust gas from the engine (Kiyota, Column 2, Lines 14-33, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fesina such that a particulate filter is arranged upstream of the muffler as is taught by Kiyota as being well known in the art, in order to purify the exhaust gas to decrease air pollution. 
However, Fesina and Kiyota do not teach that the perforated portion comprises openings having a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    . Chen teaches a system for sound attenuation comprising a pipe (21a, 21b, 61) having a microperforated portion, wherein the microperforated portion comprises openings (34) having a diameter of 1/16 inches (and therefore a cross-sectional area of less than 2                        
                             
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), in order to achieve sound/energy attenuation (Chen, [0046]-[0047] and [0081]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fesina/Kiyota so that the openings have a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     as is taught by Chen in order to achieve sound attenuation in the exhaust gas flow.

Regarding Claim 2
Fesina, Kiyota, and Chen teach the system as rejected in Claim 1 above. Fesina further discloses that the circumferential wall (1) is an outer wall of the muffler (Fesina, Page 5, Last Paragraph, Figure 1). 

Regarding Claim 4
Fesina, Kiyota, and Chen teach the system as rejected in Claim 1 above. Fesina further discloses that the late last one pipe (13) comprises at least a first pipe (13), and wherein the muffler has a second pipe (12) having a microperforated portion (20) extending in the axial direction and having a sound damping effect (Fesina, Page 3, Third Paragraph, Figure 1), the microperforated portion of the second pipe (12) being arranged in the chamber (interior of (1)), and the muffler being configured such that the exhaust gas flows via the lateral inlet (17) radially through the microperforated portion (20) of the second pipe (12) into the second pipe (12) and via the second pipe (12) out of the muffler (Fesina, Figure 1). 

Regarding Claim 5
Fesina, Kiyota, and Chen teach the system as rejected in Claims 1 and 4 above. Fesina discloses that a proportion of a mass flow of the exhaust gas that flows radially through the microperforated portion of the second pipe (12) into the second pipe (12) is at least 25% (Fesina, Figure 1). 
[The proportion of mass flow of the exhaust gas is at least 25%, since the partition (7) is blocking the flow of exhaust gas in any way besides through the second pipe (12) and exhaust gas can only enter the second pipe (12) through the microperforated portion of the second pipe (12), it would be obvious to one of ordinary skill in the art that nearly 100% of the mass flow of the exhaust gas flows radially through the microperforated portion of the second pipe (12).]

Regarding Claim 6
Fesina, Kiyota, and Chen teach the system as rejected in Claims 1 and 4 above. Fesina further discloses that a sum of a proportion of a mass flow of the exhaust gas that flows radially through the microperforated portion of the first pipe (13) and into the first pipe (13) and a proportion of a mass flow of the exhaust gas that flows radially through the microperforated portion of the second pipe (12) and into the second pipe (12) is at least 75% of a mass flow of the exhaust gas (Fesina, Figure 1). 
[The proportion of mass flow of the exhaust gas is at least 75%, since the partition (7) is blocking the flow of exhaust gas in any way besides through the second pipe (12) and exhaust gas can only enter the second pipe (12) through the microperforated portion of the second pipe (12), it would be obvious to one of ordinary skill in the art that nearly 100% of the mass flow of the exhaust gas flows radially through the microperforated portion of the second pipe (12).]

Regarding Claim 9
Fesina, Kiyota, and Chen teach the system as rejected in Claim 1 above. Fesina further discloses that the lateral inlet (17) is configured such that exhaust gas flows into the chamber (interior of (1)) perpendicularly to the axial direction (Fesina, Figure 1). 

Regarding Claim 10
Fesina, Kiyota, and Chen teach the system as rejected in Claim 1 above. Fesina further discloses that the microperforated portion of the at least one pipe (12) extends axially into a region (interior of (1)) in which the lateral inlet (17) is arranged (Fesina, Figure 1). 

Regarding Claim 12
Fesina, Kiyota, and Chen teach the system as rejected in Claims 1 and 4 above. Fesina further discloses that the first pipe (13) forms a tail pipe of the exhaust line (Fesina, Figure 1). 

Regarding Claim 13
Fesina discloses a vehicle comprising: an exhaust line for the vehicle (Fesina, Page 6, Last Paragraph), comprising: a muffler extending in an axial direction and having a circumferential wall (1) (Fesina, Page 5, Last Paragraph, Figure 1), wherein the muffler includes: a chamber (interior of (1)) having a lateral inlet (17) in the circumferential wall (1), and at least one pipe (13) having a perforated portion (including perforated sections (16)) extending in the axial direction and having a sound damping effect (Fesina, Page 3, Third Paragraph, Figure 1), wherein the microperforated portion (including perforated sections (16)) is arranged in the chamber (interior of (1)) and the at least one pipe (13) extends out of the chamber (interior of (1)), and wherein the muffler is configured such that exhaust gas flows via the lateral inlet (17) radially through the microperforated portion (including perforated sections (16)) into the at least one pipe (13) and via the at least one pipe (13) out of the muffler (Fesina, Figure 1). 
However, Fesina does not disclose that a particulate filter is arranged upstream of the muffler. Kiyota teaches an exhaust gas treatments system of a vehicle in which a particulate filter (12) is arranged upstream of a muffler (13) in order to purify the exhaust gas from the engine (Kiyota, Column 2, Lines 14-33, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fesina such that a particulate filter is arranged upstream of the muffler as is taught by Kiyota as being well known in the art, in order to purify the exhaust gas to decrease air pollution. 
However, Fesina and Kiyota do not teach that the perforated portion comprises openings having a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    . Chen teaches a system for sound attenuation comprising a pipe (21a, 21b, 61) having a microperforated portion, wherein the microperforated portion comprises openings (34) having a diameter of 1/16 inches (and therefore a cross-sectional area of less than 2                        
                             
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), in order to achieve sound/energy attenuation (Chen, [0046]-[0047] and [0081]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fesina/Kiyota so that the openings have a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     as is taught by Chen in order to achieve sound attenuation in the exhaust gas flow.

6.	Claims 1, 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al., US 2015/0047922, in view of Kiyota et al., US 4,520,624, and further in view of Chen, US 2006/0124186.

Regarding Claim 1
Vollmer discloses an exhaust line for a vehicle (Vollmer, [0001]-[0004]), comprising: a muffler (1) extending in an axial direction and having a circumferential wall (1.2) (Vollmer, Figure 3), wherein the muffler (1) includes: a chamber (6) having a lateral inlet (2) [the inlet (2) is lateral to the paths extending out of the chamber (6)] in the circumferential wall (1.2), at least one pipe (3a, 4.1) having a microperforated portion (3a) extending in the axial direction and having a sound damping effect (Vollmer, [0049]-[0050], Figure 3), wherein the microperforated portion (3a) is arranged in the chamber (6) and the at least one pipe (3a, 4.1) extends out of the chamber (6), and wherein the muffler (1) is configured such that exhaust gas flows via the lateral inlet (2) radially through the microperforated portion (3a) into the at least one pipe (3a, 4.1) and via the at least one pipe (3a, 4.1) out of the muffler (1) (Vollmer, Figure 3). 
However, Vollmer does not disclose that a particulate filter is arranged upstream of the muffler. Kiyota teaches an exhaust gas treatments system of a vehicle in which a particulate filter (12) is arranged upstream of a muffler (13) in order to purify the exhaust gas from the engine (Kiyota, Column 2, Lines 14-33, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer such that a particulate filter is arranged upstream of the muffler as is taught by Kiyota as being well known in the art, in order to purify the exhaust gas to decrease air pollution. 
However, Vollmer and Kiyota do not teach that the perforated portion comprises openings having a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    . Chen teaches a system for sound attenuation comprising a pipe (21a, 21b, 61) having a microperforated portion, wherein the microperforated portion comprises openings (34) having a diameter of 1/16 inches (and therefore a cross-sectional area of less than 2                        
                             
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), in order to achieve sound/energy attenuation (Chen, [0046]-[0047] and [0081]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer/Kiyota so that the openings have a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     as is taught by Chen in order to achieve sound attenuation and a substantial pressure drop in the exhaust gas flow.

Regarding Claim 4
Vollmer, Kiyota, and Chen teach the system as rejected in Claim 1 above. Vollmer further discloses that the at least one pipe (3a, 4.1) comprises at least a first pipe (3a, 4.1), and wherein the muffler has a second pipe (3b, 4.2) having a microperforated portion (3b) extending in the axial direction and having a sound damping effect (Vollmer, [0049]-[0050], Figure 3), the microperforated portion (3b) of the second pipe (3b, 4.2) being arranged in the chamber (6), and the muffler being configured such that the exhaust gas flows via the lateral inlet (2) radially through the microperforated portion (3b) of the second pipe (3b, 4.2) into the second pipe (3b, 4.2) and via the second pipe (3b, 4.2) out of the muffler (Vollmer, Figure 3). 

Regarding Claim 7
Vollmer, Kiyota, and Chen teach the system as rejected in Claims 1 and 4 above. Vollmer further discloses that the microperforated portion (3a) of the first pipe (3a, 4.1) and the microperforated portion (3b) of the second pipe (3b, 4.2) are arranged on an axis (2.5) of the lateral inlet (2) (Vollmer, Figure 3). 
[The microperforated portions (3a, 3b) are arranged on the axis (2.5) of the lateral inlet (2) as the axis (2.5) passes through the microperforated portions (3a, 3b) (See Figure 3 of Vollmer).]

Regarding Claim 13
Vollmer discloses an exhaust line for a vehicle (Vollmer, [0001]-[0004]), comprising: an exhaust line for the vehicle, comprising a muffler (1) extending in an axial direction and having a circumferential wall (1.2) (Vollmer, Figure 3), wherein the muffler (1) includes: a chamber (6) having a lateral inlet (2) [the inlet (2) is lateral to the paths extending out of the chamber (6)] in the circumferential wall (1.2), at least one pipe (3a, 4.1) having a microperforated portion (3a) extending in the axial direction and having a sound damping effect (Vollmer, [0049]-[0050], Figure 3), wherein the microperforated portion (3a) is arranged in the chamber (6) and the at least one pipe (3a, 4.1) extends out of the chamber (6), and wherein the muffler (1) is configured such that exhaust gas flows via the lateral inlet (2) radially through the microperforated portion (3a) into the at least one pipe (3a, 4.1) and via the at least one pipe (3a, 4.1) out of the muffler (1) (Vollmer, Figure 3). 
However, Vollmer does not disclose that a particulate filter is arranged upstream of the muffler. Kiyota teaches an exhaust gas treatments system of a vehicle in which a particulate filter (12) is arranged upstream of a muffler (13) in order to purify the exhaust gas from the engine (Kiyota, Column 2, Lines 14-33, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer such that a particulate filter is arranged upstream of the muffler as is taught by Kiyota as being well known in the art, in order to purify the exhaust gas to decrease air pollution. 
However, Vollmer and Kiyota do not teach that the perforated portion comprises openings having a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    . Chen teaches a system for sound attenuation comprising a pipe (21a, 21b, 61) having a microperforated portion, wherein the microperforated portion comprises openings (34) having a diameter of 1/16 inches (and therefore a cross-sectional area of less than 2                        
                             
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), in order to achieve sound/energy attenuation (Chen, [0046]-[0047] and [0081]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer/Kiyota so that the openings have a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     as is taught by Chen in order to achieve sound attenuation and a substantial pressure drop in the exhaust gas flow.

7.	Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fesina, RU 2192548 C2, in view of Kiyota et al., US 4,520,624, in view of Chen, US 2006/0124186, and further in view of Madi et al., US 2021/0207507.

Regarding Claim 3
Fesina, Kiyota, and Chen teach the system as rejected in Claim 1 above. Fesina further discloses that a proportion of a mass flow of the exhaust gas flows radially through the microperforated portion (16) and into the at least one pipe (13) (Fesina, Figure 1). 
However, Fesina, Kiyota, and Chen not disclose that the proportion of the mass flow of the exhaust gas is between 25% and 65%. Madi teaches that providing apertures (119) within a greater extent of length of a chamber, acoustic dampening may be enhanced (Madi, [0056]). Therefore, modifying the amount of exhaust gas that flows through the apertures and then within the chamber effect the acoustic dampening. Accordingly, because changing the amount of exhaust gas introduced through the apertures affects the acoustic dampening, modifying the pipe such that a significant amount of apertures are present to allow significant flow through the aperture is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Fesina/Kiyota/Chen to include that the proportion of the mass flow of the exhaust gas is between 25% and 65%, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05. 

Regarding Claim 11
Fesina, Kiyota, and Chen teach the system as rejected in Claims 1 and 4 above. Fesina further discloses that the first pipe (13) and the second pipe (12) each terminate in an axial end in the chamber (interior of (1)), the axial end having a distance in the axial direction from an intermediate wall (5, 6) of the muffler (Fesina, Figure 1). 
However, Fesina, Kiyota, and Chen not disclose that the distance corresponds to 1.0 to 2.5 diameters of a respective one of the first pipe and/or second pipe. Madi teaches that providing apertures (119) within a greater extent of length of a chamber, acoustic dampening may be enhanced (Madi, [0056]). Therefore, modifying the dimensions of the pipes within the chamber effect the acoustic dampening. Accordingly, because changing the length of apertures provided on the pipes within the chamber, modifying the length of the pipe such that a significant amount of apertures are present is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Fesina/Kiyota/Chen to include that the distance corresponds to 1.0 to 2.5 diameters of a respective one of the first pipe and/or second pipe, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05. 

8.	Claims 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al., US 2015/0047922, in view of Kiyota et al., US 4,520,624, in view of Chen, US 2006/0124186, and further in view of Fritz et al., US 2013/0146391.

Regarding Claim 8
Vollmer, Kiyota, and Chen teach the system as rejected in Claims 1 and 4 above. Vollmer further discloses that the first pipe (3a, 4.1) extends axially through a first end wall (Vollmer, Figure 3). However, Vollmer and Kiyota and Chen do not disclose that the second pipe extends axially through a second end wall opposite to the first end wall. 
Fritz teaches a muffler (101) comprising two exhaust pipes wherein a first exhaust pipe (P1, annotated Figure 8 of Fritz below) extends axially through a first end wall (wall from which P1 extends) and a second exhaust pipe (P2, annotated Figure 8 of Fritz below) extends axially through a second end wall (wall from which P2 extends) opposite to the first end wall (wall from which P1 extends) (Fritz, Annotated Figure 8 of Fritz below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer/Kiyota/Chen such that the second pipe extends axially through a second end wall opposite to the first end wall, as Fritz teaches that it is well known in the art for exhaust pipes to leave from opposite sides of the muffler in mufflers with two exhaust pipes. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the muffler of Vollmer such that the second pipe extends axially through a second end wall opposite to the first end wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    312
    630
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 8 of Fritz

Regarding Claim 14
Vollmer, Kiyota, and Chen teach the system as rejected in Claim 13 above. Vollmer further discloses that the at least one pipe (3a, 4.1) comprises at least a first pipe (3a, 4.1), and wherein the muffler has a second pipe (3b, 4.2) having a microperforated portion (3b) extending in the axial direction and having a sound damping effect (Vollmer, [0049]-[0050], Figure 3), the microperforated portion (3b) of the second pipe (3b, 4.2) being arranged in the chamber (6), and the muffler being configured such that the exhaust gas flows via the lateral inlet (2) radially through the microperforated portion (3b) of the second pipe (3b, 4.2) into the second pipe (3b, 4.2) and via the second pipe (3b, 4.2) out of the muffler (Vollmer, Figure 3). 
However, Vollmer, Kiyota, and Chen do not disclose that the second pipe extends axially through a second end wall opposite to the first end wall. 
Fritz teaches a muffler (101) comprising two exhaust pipes wherein a first exhaust pipe (P1, annotated Figure 8 of Fritz below) extends axially through a first end wall (wall from which P1 extends) and a second exhaust pipe (P2, annotated Figure 8 of Fritz below) extends axially through a second end wall (wall from which P2 extends) opposite to the first end wall (wall from which P1 extends) (Fritz, Annotated Figure 8 of Fritz below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer/Kiyota/Chen such that the second pipe extends axially through a second end wall opposite to the first end wall, as Fritz teaches that it is well known in the art for exhaust pipes to leave from opposite sides of the muffler in mufflers with two exhaust pipes. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the muffler of Vollmer such that the second pipe extends axially through a second end wall opposite to the first end wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Therefore, the lateral inlet of the combination is located in the wall between the first end wall and the second end wall of the muffler.

Regarding Claim 15
Vollmer, Kiyota, and Chen teach the system as rejected in Claims 13 and 14 above. Vollmer further discloses that the microperforated portion (3a) of the first pipe (3a, 4.1) and the microperforated portion (3b) of the second pipe (3b, 4.2) are arranged on an axis (2.5) of the lateral inlet (2) (Vollmer, Figure 3), and therefore the lateral inlet (2) defines an inlet axis that intersects the microperforated portion (3a) of the first pipe (3a, 4.1) and the microperforated portion (3b) of the second pipe (3b, 4.2) (Vollmer, Figure 3). 
[The microperforated portions (3a, 3b) are arranged on the axis (2.5) of the lateral inlet (2) as the axis (2.5) passes through the microperforated portions (3a, 3b) (See Figure 3 of Vollmer).]

Regarding Claim 16
Vollmer, Kiyota, and Chen teach the system as rejected in Claim 1 above. Vollmer further discloses that the at least one pipe (3a, 4.1) comprises at least a first pipe (3a, 4.1), and wherein the muffler has a second pipe (3b, 4.2) having a microperforated portion (3b) extending in the axial direction and having a sound damping effect (Vollmer, [0049]-[0050], Figure 3), the microperforated portion (3b) of the second pipe (3b, 4.2) being arranged in the chamber (6), and the muffler being configured such that the exhaust gas flows via the lateral inlet (2) radially through the microperforated portion (3b) of the second pipe (3b, 4.2) into the second pipe (3b, 4.2) and via the second pipe (3b, 4.2) out of the muffler (Vollmer, Figure 3). 
However, Vollmer, Kiyota, and Chen do not disclose that the second pipe extends axially through a second end wall opposite to the first end wall. 
Fritz teaches a muffler (101) comprising two exhaust pipes wherein a first exhaust pipe (P1, annotated Figure 8 of Fritz below) extends axially through a first end wall (wall from which P1 extends) and a second exhaust pipe (P2, annotated Figure 8 of Fritz below) extends axially through a second end wall (wall from which P2 extends) opposite to the first end wall (wall from which P1 extends) (Fritz, Annotated Figure 8 of Fritz below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer/Kiyota/Chen such that the second pipe extends axially through a second end wall opposite to the first end wall, as Fritz teaches that it is well known in the art for exhaust pipes to leave from opposite sides of the muffler in mufflers with two exhaust pipes. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the muffler of Vollmer such that the second pipe extends axially through a second end wall opposite to the first end wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Therefore, the lateral inlet of the combination is located in the wall between the first end wall and the second end wall of the muffler.

Regarding Claim 17
Vollmer, Kiyota, and Chen teach the system as rejected in Claims 1 and 16 above. Vollmer further discloses that the microperforated portion (3a) of the first pipe (3a, 4.1) and the microperforated portion (3b) of the second pipe (3b, 4.2) are arranged on an axis (2.5) of the lateral inlet (2) (Vollmer, Figure 3), and therefore the lateral inlet (2) defines an inlet axis that intersects the microperforated portion (3a) of the first pipe (3a, 4.1) and the microperforated portion (3b) of the second pipe (3b, 4.2) (Vollmer, Figure 3). 
[The microperforated portions (3a, 3b) are arranged on the axis (2.5) of the lateral inlet (2) as the axis (2.5) passes through the microperforated portions (3a, 3b) (See Figure 3 of Vollmer).]

9.	Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al., US 2015/0047922, in view of Chen, US 2006/0124186, in view of Kiyota et al., US 4,520,624, in view of Fritz et al., US 2013/0146391.

Regarding Claim 18
Vollmer discloses an exhaust line for a vehicle (Vollmer, [0001]-[0004]), comprising: a muffler (1) extending in an axial direction (A, annotated Figure 3 of Vollmer below) and having a first end wall (W1, annotated Figure 3 of Vollmer below), a second end wall (W2, annotated Figure 3 of Vollmer below) opposite the first end wall (W1), and a circumferential wall (1.2) extending between the first end wall (W1) and the second end wall (W2) to provide a chamber (6) (Vollmer, annotated Figure 3 below); a lateral inlet (2) [the inlet (2) is lateral to the paths extending out of the chamber (6)] in the circumferential wall (1.2) at a location between the first end wall (W1) and the second end wall (W2), the lateral inlet (2) defining an inlet axis; a first pipe (3a, 4.1) having a first perforated portion (3a) extending in the axial direction and having a sound damping effect (Vollmer, [0049]-[0050], Figure 3), wherein the first pipe (3a, 4.1) has a pipe end that extends out of the chamber (6) through the first end wall (W1) (Vollmer, annotated Figure 3 below); a second pipe (3b, 4.2) having a second perforated portion (3b) extending in the axial direction and having a sound damping effect(Vollmer, [0049]-[0050], Figure 3), wherein the second pipe (3b, 4.2) has a pipe end that extends out of the chamber (6); and wherein the inlet axis intersects the first microperforated portion (3a) and the second microperforated portion (3b) (Vollmer, Figure 3). [The microperforated portions (3a, 3b) are arranged on the axis (2.5) of the lateral inlet (2) as the axis (2.5) passes through the microperforated portions (3a, 3b) (See Figure 3 of Vollmer).]
However, Vollmer does not teach that the perforated portion comprises openings that are micro perforations (having a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            )
                        
                    . Chen teaches a system for sound attenuation comprising a pipe (21a, 21b, 61) having a microperforated portion, wherein the microperforated portion comprises openings (34) having a diameter of 1/16 inches (and therefore a cross-sectional area of less than 2                        
                             
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), in order to achieve sound/energy attenuation (Chen, [0046]-[0047] and [0081]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer so that the openings are micro perforations and have a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     as is taught by Chen in order to achieve sound attenuation and a substantial pressure drop in the exhaust gas flow.
However, Vollmer and Chen do not disclose that a particulate filter is arranged upstream of the muffler. Kiyota teaches an exhaust gas treatments system of a vehicle in which a particulate filter (12) is arranged upstream of a muffler (13) in order to purify the exhaust gas from the engine (Kiyota, Column 2, Lines 14-33, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer/Chen such that a particulate filter is arranged upstream of the muffler as is taught by Kiyota as being well known in the art, in order to purify the exhaust gas to decrease air pollution. 
However, Vollmer, Chen, and Kiyota do not disclose that the second pipe extends axially through a second end wall opposite to the first end wall. 
Fritz teaches a muffler (101) comprising two exhaust pipes wherein a first exhaust pipe (P1, annotated Figure 8 of Fritz below) extends axially through a first end wall (wall from which P1 extends) and a second exhaust pipe (P2, annotated Figure 8 of Fritz below) extends axially through a second end wall (wall from which P2 extends) opposite to the first end wall (wall from which P1 extends) (Fritz, Annotated Figure 8 of Fritz below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vollmer/Chen/Kiyota such that the second pipe extends axially through a second end wall opposite to the first end wall, as Fritz teaches that it is well known in the art for exhaust pipes to leave from opposite sides of the muffler in mufflers with two exhaust pipes. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the muffler of Vollmer such that the second pipe extends axially through a second end wall opposite to the first end wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Therefore, the lateral inlet of the combination is located in the wall between the first end wall and the second end wall of the muffler.

    PNG
    media_image2.png
    393
    596
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 3 of Vollmer

Regarding Claim 19
Vollmer, Chen, Kiyota, and Fritz teach the system as rejected in Claim 18 above. Chen teaches a system for sound attenuation comprising a pipe (21a, 21b, 61) having a microperforated portion, wherein the microperforated portion comprises openings (34) having a diameter of 1/16 inches (and therefore a cross-sectional area of less than 2                        
                             
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ), in order to achieve sound/energy attenuation (Chen, [0046]-[0047] and [0081]).However, Vollmer, Kiyota, and Fritz do not teach that the perforated portion comprises openings having a cross-sectional area of a maximum of 2                        
                            m
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    . 

Response to Arguments
10.	Applicant’s arguments, filed 09/15/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, Applicant’s amendments to the claims have initiated a new ground(s) of rejection is made under 35 U.S.C. 103.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746